 Case 2:19-cv-08583-VAP-FFM Document 20 Filed 01/24/20 Page 1 of 2 Page ID #:74
            2:19-cv-08583-VAP-FFM Document 14 Filed 12/03/19 Page 1 of 2 Page ID #:




 1   NICOLA T. HANNA
     United States Attorney                                    CLERK, U.S. DISTRICT COUF
 2 BRANDON D. FOX
     Assistant United States Attorney
 3 Chief, Criminal Division                                                ~'
     STEVEN R. WELK
 4 Assistant United States Attorney
                                                              CENTRAL DI~iF~ICT OF CALIFOF
     Chief, Asset Forfeiture Section                          BY   .~ ~►1 \           DEP
 5 BRENT A. WHITTLESEY (Cal.
                               Bar No. 73493)
     Assistant United States Attorney
 6 1
     Asset Forfeiture Section
 7        Federal Courthouse, 14th Floor
          312 North Spring Street
 8        Los Angeles, California 90012
          Telephone: (213) 894-5421
 9        Facsimile: (213) 894-0142
          E-mail: Brent.Whittlesey@usdoj.gov
10
     Attorneys for Plaintiff
11 UNITED STATES OF AMERICA

12
                             UNITED STATES DISTRICT COURT
13
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
                                     WESTERN DIVISON
15
     UNITED STATES OF AMERICA,               Case No. 2:19-CV-08583-VAP (FFMx)
16
                    Plaintiff,               FIRST AMENDED WARRANT
17

18
     ( $3,430,287.22 IN BANK FUNDS,
19

20                  Defendant.

21

22

23           T0:   UNITED STATES MARSHALS SERVICE, CENTRAL DISTRICT OF

24           CALIFORNIA:

25           A Complaint for Forfeiture having been filed in this

26   action,
27   / //
28
   Case 2:19-cv-08583-VAP-FFM Document 20 Filed 01/24/20 Page 2 of 2 Page ID #:75
           2:19-cv-08583-VAP-FFM Document 14 Filed 12/03/19 Page 2 of 2 Page ID #:



 1           IT IS ORDERED that you seize the defendant, $3,430,287.22

 2      In Bank Funds, and cause the same to be detained in your

 3      custody, or in the custody of a Substitute Custodian, until

 4      further notice of the Court.

 5           YOU ARE FURTHER ORDERED to file this process in this Court

 6      with your return promptly after execution.                   I

 7
                          12/3/19
 8           DATED:
                                                                          O t~,SEB OLgTR~C
 9
                                                                         .N~                 ~o
10                                             KIRY K. GRAY, Clerk               t

11

12                                             Deputy Clerk

13 I

14

15 'I

16

17

18

19

20

21

22

23

24

25

26

27

28
